     Case 1:12-cv-04502-ALC-RWL Document 237 Filed 08/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SISTEM MÜHENDISLIK INŞAAT SANAYI                                                              8/21/2020
VE TICARET, A.Ş.,

                      Plaintiff,                     No. 12 Civ. 4502 (ALC) (RWL)
       v.
                                                     ____________
                                                     [PROPOSED] ORDER
THE KYRGYZ REPUBLIC,

                      Defendant.



       WHEREAS, on July 20, 2020, Plaintiff Sistem Mühendislik Inşaat Sanayi Ve Ticaret,

A.Ş., filed a renewed motion to increase contempt sanctions;

       WHEREAS, on July 28, 2020, this Court ordered the Kyrgyz Republic’s counsel of

record Grant McCrea either to confirm that he still represents the Republic or to file a motion to

withdraw by August 4, 2020, a deadline later extended to August 14, 2020; and

       WHEREAS, no response to the Court’s July 28, 2020, order has been filed;

IT IS HEREBY ORDERED THAT:

       1.      The Republic’s opposition, if any, to Sistem’s renewed motion to increase civil

contempt sanctions is due within 45 days of the entry of this order. The Republic shall file any

such opposition by that date, either through Mr. McCrea or through other counsel of the

Republic’s choosing who is authorized to practice in this Court. The Republic is admonished

that failure to file an opposition by that date will result in Sistem’s motion being treated as

unopposed and resolved pursuant to 28 U.S.C. § 1608(e).




                                                1
      Case 1:12-cv-04502-ALC-RWL Document 237 Filed 08/21/20 Page 2 of 3




       2.      Within seven days of this order, Sistem is ordered to serve a copy of this order, as

well as its renewed motion to increase civil contempt sanctions and supporting papers, on the

following by U.S. mail and/or Federal Express, and by email:


               A. Grant McCrea
               Law Offices of A. Grant McCrea
               444 Central Park West #4H
               New York, New York 10025
               (646) 660-0887
               agm@agmccrealaw.com

               A.B. Baetov, Director
               Center for Court Representation
                 of the Government of the Kyrgyz Republic
               720040, Bishkek City, Erkindik Ave. 58 “A”
               Kyrgyzstan
               +0312 62-23-92
               center@mail.gov.kg

       with courtesy copy to:

               Andrei Yakovlev
               King & Wood Mallesons
               20 Fenchurch Street, 11th Floor
               London EC3M 3BY
               United Kingdom
               +44 77 8068 8106
               andrei.yakovlev@eu.kwm.com


       3.      Sistem shall file proof of service once effected as set forth above. Service in such

manner is hereby deemed sufficient and effective. See Fed. R. Civ. P. 5(b)(2)(C); L. Civ. R. 5.3;

Dammarell v. Islamic Republic of Iran, 370 F. Supp. 2d 218, 224 (D.D.C. 2005) (explaining that

“the text of section 1608 . . . anticipate[s] formal service only of an initial pleading” and that the

provision is not concerned “with ensuing pleadings or papers”); Salazar v. Islamic Republic of

Iran, 370 F. Supp. 2d 105, 109 n.5 (D.D.C. 2005) (similar).




                                                  2
     Case 1:12-cv-04502-ALC-RWL Document 237 Filed 08/21/20 Page 3 of 3




         SO ORDERED.



Dated:    New York, New York
            August 21 , 2020             ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE




                                     3
